Citation Nr: 0832331	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
shoulder disorder. 

2. Entitlement to an initial compensable rating for migraine 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1983 to September 2004.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
granted service connection for a left shoulder disorder and 
migraine headaches and assigned each a noncompensable rating 
effective October 1, 2004.  On his September 2005 Form 9, the 
veteran limited his appeal to the above-stated issues and 
indicated that he desired a hearing before a member of the 
Board.  In October 2005 correspondence, he withdrew his 
hearing request.  


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's left shoulder 
disorder was not manifested by limitation of motion to the 
shoulder level (even with consideration of pain), nor is 
there evidence of ankylosis, or impairment of the humerus, 
clavicle or scapula.

2.  Throughout the appeal period, the veteran's migraine 
headaches were manifested by prostrating attacks averaging 
one to four times per month.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for a 
left shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5024, 5201 (2007).

2.  The criteria for an initial 30 percent evaluation for 
migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.   The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a April 2004 (prior to the initial September 2004 rating 
decision on appeal,) and May 2007 letters VA notified the 
veteran of 1) of the information and medical or lay evidence 
required to substantiate the claim, (2) of which information 
and evidence, if any, that the he is to provide to VA, and 
(3) of which information and evidence, if any, VA will 
attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran's higher initial rating claims for a left 
shoulder disorder and migraine headaches are "downstream" 
elements of the RO's grant of service connection for left 
shoulder disorder and migraine headaches in the currently 
appealed rating decision issued in September 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the September 2004 rating decision 
was fully favorable to the veteran on the issues of service 
connection for left shoulder disorder and migraine headaches, 
and given that to the veteran's higher initial rating claims 
left shoulder disorder and migraine headaches are being 
partially granted in this decision, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, the May 2007 letter discussed 
the manner in which VA determined disability ratings and 
effective dates. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for left shoulder disorder and migraine 
headaches originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the April 2004 notice letter was provided prior to 
September 2004 RO decision; thus, this notice was timely.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he declined to do.  Further attempts to 
obtain treatment records from Evan Army Community Hospital 
would be futile as a response from the hospital stated that 
the veteran had been in receipt of those records since 2001 
and that there were no medical records in the database.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected left shoulder disorder and migraine 
headaches.  

In September 2008 appellant's brief, the veteran's 
representative asserted that the case should be remanded to 
afford the veteran a contemporaneous examination (it was 
argued that the most recent VA examination was over nearly 
three years old and too dated to assess the current state of 
the veteran's disabilities).  However, neither the veteran 
nor his representative specifically indicated that the 
veteran's left shoulder disorder or migraine headaches 
increased in severity since his last VA examination.  Also, 
treatment records associated with the claims file dated after 
the VA examination did not suggest that either disability 
increased in severity.  Consequently, the Board finds that 
VA's duty to assist the veteran has been met.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background, Criteria, & Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities. 
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Shoulder Disorder

The RO granted service connection for left shoulder bicipital 
tenosynovitis in a September 2004 rating decision.  At that 
time, the disability was assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5201 for limitation of motion of the arm.  As 
the veteran is right handed, the left shoulder is evaluated 
as the minor extremity.  Under Diagnostic Code 5201 a 20 
percent evaluation is for assignment when arm motion is 
limited at shoulder level or midway between the side and 
shoulder level for the minor extremity, and a 30 percent 
evaluation is for assignment when arm motion is limited to 25 
degrees from the side.  Normal shoulder flexion and abduction 
is from zero to 180 degrees, with shoulder level 
corresponding to 90 degrees.  Normal external and internal 
rotation of the shoulder is from zero to 90 degrees. See 38 
C.F.R. § 4.71a, Plate I.

The Board notes that Code 5024 directs that disability due to 
tenosynovitis be rated on limitation of motion of the 
affected body part, as degenerative arthritis under Code 
5003.

Diagnostic Codes 5200 for ankylosis of the scapulohumeral 
articulation, 5202 for impairment of the humerus, and 5203 
which provide for higher evaluations for impairment of the 
clavicle or scapula are not for application in the present 
case as the veteran's shoulder disabilities are not shown to 
involve ankylosis, or dislocation, nonunion or malunion of 
the humerus, clavicle or scapula.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40.  Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

Here, on April 2004 VA examination, it was noted that any 
lifting or twisting the shoulders, forward or backward 
movements, or any above the shoulder movements could 
aggravate the pain.  On the left, the pain was more in the 
front of the shoulder area.  The veteran denied any loss of 
work or any profile for this condition.  If there was a 
flare-up one to four times a month, it interfered with his 
job by slowing down the pace at which he worked and he would 
stay away from lifting any heavy objects above the shoulder 
level.  

On physical examination, range of motion studies revealed 
that forward flexion was from 0 to 180 degrees and external 
and internal rotation was from 0 to 90 degrees.  With four 
repetitions and 5 pounds of manual weight, the rotator cuff 
function was normal.  There was no typical evidence of 
impingement syndrome.  The left biceps had tenosynovitis.  
Bilateral abduction was from 0 to 170 degrees and external 
rotation was from 0 to 70 degrees.  The other ranges of 
motion remained normal.  There was no clinically detectable 
separation in the acromioclavicular joints.  Supra and 
infraclavicular, coracoid and infraspinous sites were normal.  
After physical and x-ray examination, the diagnosis was left 
shoulder bicipital tenosynovitis with recurrent episodic 
pains. 

On December 2005 VA examination, it was noted that the 
veteran was a security guard and worked more than 40 hours 
per week.  He had not missed any work in the past year due to 
illness or injury.  The veteran had complaints of 
intermittent left shoulder pain for the past year and a half.  
He did not have any surgery or cortisone shots in his 
shoulder.  On physical examination it was noted that the 
veteran was not using any braces or supports.  There was mild 
tenderness to palpation over the left tendon biceps tendon 
insertion in the shoulder.  Abduction and forward flexion 
were from 0 to 180 degrees.  Internal and external rotation 
were from 0 to 90 degrees.  He could abduct on forward 
flexion a two pound weight repetitively without difficulty.  
There was no atrophy of the left shoulder girdle.  Sensory 
and motor was normal distally in the left arm.  There was no 
pain, fatigue, weakness, or incoordination on repeat testing 
of the left shoulder.  The impression was left shoulder 
biceps tendonitis.  

January 2005 to December 2006 treatment records from Dr. R. 
H. and a December 2005 record from Evans Army Community 
Hospital and are negative for any complaints or treatment 
relating to a left shoulder disorder.  

In evaluating the veteran's claim, the pertinent evidence of 
record showed that the veteran was able to demonstrate normal 
range of motion in flexion, abduction, external rotation, and 
internal rotation on April 2004 and December 2005 VA 
examinations.  However, on April 2004 VA examination, it was 
noted that any forward or backward movements or any above the 
shoulder movements could aggravate the pain.  On objective 
examination, with four repetitions and 5 pounds of manual 
weight, there was a slight decrease in the limitation of 
motion.  Bilateral abduction was from 0 to 170 degrees and 
external rotation was from 0 to 70 degrees.  Without getting 
into specifics, the examiner indicated that the limitation of 
motion was based on DeLuca factors.  

Based on the foregoing, the Board finds that at no point 
during the appeal period has the veteran demonstrated 
limitation of motion in the left shoulder, which would 
warrant a compensable disability evaluation under DC 5201.  
Even with consideration of the veteran's statement and 
associated DeLuca factors of pain, flare-ups, and repetitive 
use, these ranges of motion did not show the veteran's left 
shoulder range of motion was at shoulder level or midway 
between the side and shoulder level.  

As noted, the veteran reported complaints of pain with 
forward, backward, and above the shoulder arm movements and 
the April 2004 VA examiner indicated that DeLuca factors were 
related to limited abduction and external rotation in the 
left shoulder on repetitive motion.  Therefore, the Board 
finds that a 10 percent evaluation is warranted under Codes 
5003-5024 due to limitation of motion in the left shoulder 
arm and painful motion.  A higher rating was not warranted 
because, as noted above, the criteria for a higher rating 
under DC 5201 were not shown and the veteran's disability 
only involved one major joint in each arm. See 38 C.F.R. 
§ 4.71a, DC 5003.

Finally, the Board has considered whether the veteran is 
entitled to any "staged" ratings for his service-connected 
left shoulder disorder, as the Court indicated can be done in 
this type of case.  See Fenderson, supra; Hart, supra.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the veteran was 
separated from service in September 2004, has his left 
shoulder disorder been more disabling than as currently rated 
under this decision.

B.  Migraine Headaches

The veteran seeks a higher initial rating for migraine 
headaches, which were assigned a noncompensable rating under 
Code 8100.  

Under Code 8100, a 10 percent evaluation for migraine 
headaches requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Code 8100 (2007).

Here, on April 2004 VA examination, the veteran indicated 
that he was placed on medication for his migraines at some 
point in the past year.  He indicated that a migraine could 
occur once or up to four times per month and lasted one to 
one and a half hours.  Sometimes he would need to take a 
second dose of the medication.  It was more in the right 
side.  There was some throbbing, noise intolerance, and 
photophobia.  He would lie down.  He lost approximately one 
week of work in the past year due to migraine headaches.  
A neurological examination revealed that memory and cranial 
nerves were intact.  At the present time, there was no 
evidence of any ticks or any chorea and there was no evidence 
of any active migraine at the present time, but one could 
recur.  Speech was normal.  Cranial nerve functions were 
normal.  Gross memory was intermediate.  Long-term and short-
term memory was clinically intact.  No seizures were noted.  
The impression was presently stable migraine headaches that 
could reoccur.  

On December 2005 VA examination, it was noted that the 
veteran was a security guard and worked more than 40 hours 
per week.  He had not missed any work in the past year due to 
illness or injury.  The veteran had complaints of headaches 
since June 2003.  He stated that they occurred two to three 
times per week and lasted for an hour if he used over-the-
counter medication or Maxalt.  At other times, they would 
last two to three hours.  The headaches forced him to take 
bed rest for a couple of hours one to two times per month.  
He was not on any prophylactic medications.  The headaches 
were not severe enough to require emergency room visits to 
control the pain.  He had normal CAT scans and an MRI of the 
brain.  The headaches begin as facial pressure and become 
retro-orbital, usually it was unilateral on the right side.  
There was a steady pain and not throbbing.  There was no 
associated weakness, numbness, tingling, or visual field 
loss.  He did not have any visual oral factory aura.  The 
headaches were not related to the time of day, month, or 
year.  Neurologic examination revealed that cranial nerves 
2012 were intact.  Intraocular movements were intact.  The 
disks were sharp.  There was no arterial narrowing or AV 
nicking.  The sensory and motor examinations were normal.  
Deep tendon reflexes of the knees were intact.  Romberg was 
negative.  Cerebellar was intact.  Proprioception was normal.  
Vibratory sensation was intact.  The diagnosis was mixed 
headache disorder with exacerbation of headaches once or 
twice a month at forced bed rest for 1-2 hours. 

January 2005 to December 2006 treatment records from Dr. R. 
H. showed that the veteran took Maxalt for migraine 
headaches.  

Overall, the veteran's migraine headaches were manifested 
throughout the appeal period by headaches requiring bed rest 
for at least one to two times per month.  Comparing these 
manifestations to the rating criteria, it appeared that the 
criteria of a 30 percent rating were more nearly approximated 
throughout the appeal period.  Whether the headaches occurred 
one or two times per month or one to four times per month, 
the 30 percent criteria were met as the prostrating attacks 
occurred on the average of once per month.  On April 2004 VA 
examination, the veteran reported that he only missed 
approximately one week of work due to the headaches and on 
December 2005 VA examination, he indicated that he had not 
missed any work in the past year.  Completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are not shown.  After considering all the 
evidence of record, the Board finds that the evidence favors 
a 30 percent initial rating for migraine headaches.

The Board has considered whether the veteran is entitled to 
any "staged" ratings for his service-connected migraine 
headaches, as the Court indicated can be done in this type of 
case.  See Fenderson, supra; Hart, supra.  However, upon 
reviewing the longitudinal record in this case, the Board 
finds that, at no time since the veteran was separated from 
service in September 2004, have his migraine headaches been 
more disabling than as currently rated under this decision

C.  Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the left shoulder disorder and migraine 
headaches are not shown or alleged to cause such difficulties 
as marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227. See also 
VAOPGCPREC. 6-96.


ORDER

An initial 10 percent disability rating for left shoulder 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial 30 percent disability rating for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


